Citation Nr: 1104286	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected post traumatic arthritis of the right foot.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral syndrome of the right knee, 
with degenerative disease.  

3.  Entitlement to a disability rating in excess of 30 percent 
for service-connected traumatic right shoulder pain, with rotator 
cuff tear.  

4.  Entitlement to a compensable disability rating for service-
connected plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1983, and 
from January to May 1988, with subsequent service in the Army 
National Guard from July 1986 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In February 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

In June 2009, the Board remanded the claims on appeal for 
additional evidentiary development.  All requested development 
has been completed and the appeal has been returned to the Board 
for adjudication.  

The issue of entitlement to service connection for a left 
ankle disability, claimed as secondary to the Veteran's 
service-connected disabilities, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See February 2009 Travel 
Board hearing transcript; June 2009 Board Remand.  
Therefore, the Board does not have jurisdiction over that 
issue and it is referred to the AOJ for appropriate 
action.  
FINDINGS OF FACT

1.  The preponderance of the most competent, credible, and 
probative evidence reflects that the Veteran's service-connected 
post traumatic arthritis of the right foot is manifested by no 
more than moderately disabling symptoms, as the evidence shows he 
has no more than slight limitation of motion in his right ankle 
and toes, there are subjective complaints of pain and 
instability, and no more than minimal functional limitation as a 
result thereof.  

2.  The preponderance of the most competent, credible, and 
probative evidence reflects that the Veteran's service-connected 
patellofemoral syndrome of the right knee is manifested by 
subjective complaints of pain, weakness, swelling, giving way, 
and instability, with reports of flare-ups in the knee.  The 
objective evidence reflects that the Veteran is able to 
demonstrate normal extension to zero degrees and flexion limited 
to no less than 120 degrees, with no evidence of painful motion, 
except for on one occasion.  There is no objective evidence of 
instability and the ligaments in the right knee are intact and 
nontender to stress.  

3.  The preponderance of the most competent, credible, and 
probative evidence reflects that the Veteran's service-connected 
traumatic right shoulder pain, with rotator cuff tear, is 
manifested by painful motion limited in flexion to no less than 
50 degrees and abduction to no less than 45 degrees, with normal 
neurologic examination and limited strength.  

4.  The preponderance of the most competent, credible, and 
probative evidence reflects that the Veteran's service-connected 
left foot plantar fasciitis is no more than a moderate disability 
manifested by subjective complaints of occasional swelling and 
pain along the lateral side of the foot, which is no longer 
relieved by shoe inserts.  There is objective evidence of pain to 
slight palpation and touch of the left plantar surface but no 
evidence of marked deformity due to pronation or abduction, 
accentuated pain or extreme tenderness of the plantar surface, 
characteristic callosities, or marked inward displacement and 
severe spasm of the tendo achillis.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected post traumatic arthritis of the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.72, Diagnostic Codes 5003, 5271, 5284 (2010).  

2.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected patellofemoral syndrome of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.72, Diagnostic Codes 5019, 5260, 5261 (2010).  

3.  The schedular criteria for a separate 10 percent rating, but 
no higher, for lateral instability of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

4.  The schedular criteria for a disability rating in excess of 
30 percent for service-connected traumatic right shoulder pain, 
with rotator cuff tear, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.72, Diagnostic Codes 5019, 5260, 5261 
(2010).  

5.  The schedular criteria for a 10 percent rating, but no 
higher, for left foot plantar fasciitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Foot

Entitlement to service connection for post traumatic arthritis of 
the right foot was established in December 2004, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003-5284.  In granting the initial 
10 percent rating, the RO noted that a December 2004 VA 
examination report showed the Veteran had moderate symptoms, as 
he was shown to have arthritis manifested by normal range of 
motion in his ankle but decreased range of motion in his toes, 
with pain.  As such, it appears the RO assigned the initial 10 
percent rating under the hyphenated DC 5003-5284 given the 
evidence of arthritis and decreased functional impairment in the 
Veteran's right foot as a result thereof.  

The Veteran has asserted that his service-connected right foot 
disability warrants a disability rating higher than 10 percent.  
The Board will evaluate his service-connected right foot 
disability under all potentially applicable diagnostic codes, 
including DC 5003 and 5284.  

Under DC 5003, degenerative arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note 1 accompanying DC 5003 
states that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based upon limitation 
of motion.  Note 2 states that the 20 percent and 10 percent 
ratings based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. 
§ 4.71a, DC 5003.

Under DC 5284, a 10 percent rating is warranted for a moderate 
foot injury; a 20 percent rating is warranted for a moderately 
severe foot injury; and a 30 percent rating is warranted for a 
severe foot injury.  The note following DC 5284 provides that a 
40 percent rating is warranted where there is actual loss of use 
of the foot.  

The Board observes that the words "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).  

Review of the pertinent evidence reveals that the Veteran's 
service-connected right foot disability is manifested by 
subjective complaints of pain in the toes, with objective 
evidence of slightly decreased range of motion in his toes and 
ankle.  See VA examination reports dated June 2006 and September 
2009.  At the June 2006 VA examination, the Veteran complained of 
pain with palpation to the first and second toes but the examiner 
noted there was, otherwise, no pain on manipulation of his feet.  
The evidence also shows the Veteran has no abnormal weight 
bearing and that the Veteran is neurologically intact in his 
lower extremities from a motor, sensory, and reflex standpoint.  
See Id.  

At the February 2009 Travel Board hearing, the Veteran testified 
that he believes his right foot disability is severe, as he now 
has significant instability in his right foot, as well as 
continued pain, for which he takes medication.  The Veteran also 
testified that his private physician gave him a brace to keep his 
ankle straight.  

At the outset, the Board notes that, based upon the criteria of 
DC 5003, the Veteran's right foot disability is most 
appropriately rated under DC 5271, for limited motion of the 
ankle.  Indeed, because there is X-ray evidence of degenerative 
arthritis in the Veteran's right foot, his disability is to be 
rated on limitation of motion.  In evaluating the Veteran's right 
foot disability under DC 5271, the Board finds that the 
preponderance of the evidence reflects that he has moderate 
limitation of motion in his right foot, as the evidence shows 
that he is able to demonstrate dorsiflexion to 15 out of 20 
degrees and plantar flexion to 35 out of 45 degrees.  See VA 
examination reports dated June 2006 and September 2009; see also 
38 C.F.R. § 4.71a, Plate II.  Because the evidence shows the 
Veteran's range of motion is only slightly limited, the Board 
finds that the evidence does not support, or more nearly 
approximate, a finding of marked limitation of motion thereby 
warranting a higher, 20 percent rating under DC 5271.  

The Board has considered the Veteran's service-connected right 
foot disability under DC 5284, which provides the criteria for 
other foot injuries.  After evaluating the evidence, the Board 
finds that the preponderance of the evidence reflects that the 
Veteran's right foot disability is no more than moderately 
disabling, as the evidence shows no more than slight limitation 
of motion in the right ankle and toes, with only subjective 
complaints of pain on palpation of the toes and no evidence of 
painful motion of the right foot.  While the Veteran has reported 
that he has instability in his right ankle, which requires the 
use of an ankle brace, the Board finds probative that the 
objective evidence of record does not contain any evidence of 
instability in the right foot.  Nevertheless, even in accepting 
the Veteran's competent report of right foot instability, the 
Board notes that the physicians who conducted the VA examinations 
determined that the Veteran had very minimal functional 
limitation on standing and walking.  In fact, the June 2006 VA 
examiner stated that the Veteran's right foot pain is minimal and 
insignificant and that his functional limitation on standing and 
walking are due to his knees, not his feet, providing highly 
probative evidence against the Veteran's statements, outweighing 
those statements.  

Therefore, because the preponderance of the evidence shows the 
Veteran's right foot disability is manifested by no more than 
slight limitation of motion, subjective complaints of pain and 
instability, and minimal functional limitation as a result 
thereof, the Board finds the service-connected right foot 
disability is no more than moderately disabling and warrants no 
more than a 10 percent rating under DC 5284.  

The Board has considered the Veteran's service-connected right 
foot disability under all other potentially applicable diagnostic 
codes; however, the evidence does not reflect that the Veteran 
has ankylosis of the ankle, subastragalar, or tarsal joint, 
malunion of the os calcis or astragalus, or that he has required 
a astragalectomy.  Nor does the evidence reflect that the Veteran 
has weak foot, claw foot, metatarsalgia, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, the Board finds that higher ratings 
are not warranted under DCs 5270, 5272, 5273, 5274, or 5277 to 
5283.  

In summary, and based on the foregoing reasons and bases, the 
Board finds that the preponderance of the evidence is against the 
grant of a disability rating higher than 10 percent for the 
Veteran's service-connected right foot disability and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee

Entitlement to service connection for patellofemoral syndrome of 
the right knee was established in December 2004, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5099-5019.  The Veteran's specific 
knee disability is not listed on the Rating Schedule, and the RO 
assigned DC 5099-5019 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded as the first two numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The 
RO determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.71a, DC 5019, which provides the criteria for 
bursitis.  In granting the initial 10 percent rating, the RO 
noted that a December 2004 VA examination report showed the 
Veteran had arthritis in his right knee, which was manifested by 
limited, painful motion, swelling, and functional loss.  

The Veteran has asserted that his service-connected right knee 
disability warrants a disability rating higher than 10 percent.  
The Board will evaluate his service-connected right foot 
disability under all potentially applicable diagnostic codes, 
including DC 5019.  The Board notes that the Veteran's service-
connected right knee disability has been re-characterized as 
patellofemoral syndrome of the right knee with degenerative 
disease.  See May 2007 Rating Decision.  

The diseases under diagnostic codes 5013 through 5024, including 
bursitis, will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  Limitation of motion of the 
knee is rated under DCs 5260 and 5261.  Under DC 5260, a 10 
percent rating is warranted for flexion limited to 45 degrees, a 
20 percent rating is warranted for flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a 10 percent rating is warranted for 
extension limited to 10 degrees, a 20 percent rating is warranted 
for extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the 
knee is 140 degrees and normal extension of the knee is zero 
degrees.  

Review of the pertinent evidence of record reveals that the 
Veteran's service-connected right knee disability is manifested 
by subjective complaints of pain, weakness, swelling, and giving 
way.  The Veteran has also reported having flare-ups every time 
he tries to squat, kneel or get out of a chair.  The objective 
evidence of record reflects that the Veteran intermittently has 
medial joint tenderness and crepitus throughout the knee, but 
there is no objective evidence of swelling.  See 10/09 VA 
outpatient treatment record; VA examination reports dated June 
2006 and September 2009.  The objective evidence of record 
reflects that he experiences functional limitation in his right 
knee with walking, standing, squatting, kneeling, and climbing, 
and that he is limited in his right knee due to pain, fatigue, 
weakness, and lack of endurance following repetitive use.  See VA 
examination reports.  

The preponderance of the evidence reflects that the Veteran is 
able to demonstrate normal extension to zero degrees, with 
flexion limited to no less than 120 degrees.  See VA examination 
reports dated June 2006 and September 2009; VA outpatient 
treatment records dated November 2004, September 2006, and 
September and December 2009.  While the preponderance of the 
evidence does not contain any evidence of painful motion in the 
Veteran's right knee, he is shown to have complained of 
patellofemoral pain with flexion on his right knee in September 
2009.  

While the Veteran has reported that his right knee gives way and 
is unstable, the preponderance of the evidence contains no 
objective evidence of instability, as his right knee is 
consistently stable to Lachman's testing, as well as varus and 
valgus stress testing.  See VA examination reports; September 
2006 private medical record.  

The evidence reflects that, following an MRI conducted in 2005, 
the Veteran was thought to have a peripheral tear of the medial 
meniscus and objective testing confirmed this finding as 
McMurray's testing has consistently been positive.  See April 
2007 VA outpatient treatment record; VA examination reports.  
However, the preponderance of the evidence reflects that the 
meniscus tear healed itself and there is no lay or medical 
evidence of record that shows the Veteran experiences continued 
symptoms as a result thereof.  See VA outpatient treatment record 
dated April 2007 and December 2009.  Otherwise, the evidence 
reflects that the ligaments in the Veteran's right knee are 
intact and nontender to stress.  See April 2007 MRI; December 
2009 VA outpatient treatment record.  

In evaluating the Veteran's claim under DC 5260 and 5261, the 
Board finds that a disability rating higher than 10 percent is 
not warranted, as the Veteran has never demonstrated range of 
motion in flexion or extension which warrants a higher, or even 
compensable, rating.  Indeed, the Veteran has consistently 
demonstrated normal extension to zero degrees and the evidence 
reflects that he is able to demonstrate flexion to no less than 
120 degrees, both of which are noncompensable under DCs 5260 and 
5261.  

The Board has considered the Veteran's service-connected right 
knee disability under all other potentially applicable diagnostic 
codes; however, the evidence does not reflect that his right knee 
is manifested by ankylosis, dislocated or removed semilunar 
cartilage, impairment of the tibia or fibula, or genu recurvatum.  
Therefore, DCs 5256, 5258, 5259, 5262, and 5263 do not assist the 
Veteran in obtaining a higher disability rating.  

The Board has considered the Veteran's right knee disability 
under DC 5257, which provides the criteria for recurrent 
subluxation or lateral instability.  While the Veteran has 
reported that he experiences giving way and instability in his 
right knee, the preponderance of the objective evidence reflects 
that his right knee is stable.  Nevertheless, the Board notes 
that the Veteran is competent to report that he experiences 
instability in his right knee and there is no reason to doubt the 
veracity of his statement in that regard.  Therefore, the Board 
finds that the Veteran experiences no more than slight 
instability in his right knee, which warrants no more than a 10 
percent rating under DC 5257.  

The Board notes that the VA General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and 5257 "based on additional 
disability."  See VAOPGCPREC 23-97 (July 1, 1997).  Therefore, 
given the competent lay evidence of instability in the Veteran's 
right knee, the Board finds that a separate 10 percent disability 
rating is warranted under DC 5257, based upon the evidence of 
additional instability in the Veteran's right knee.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2010) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require it 
to consider the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.  

In evaluating the Veteran's right knee under the criteria of 
DeLuca, supra, the Board again notes that the preponderance of 
the evidence does not contain any evidence of painful motion in 
the Veteran's right knee, except for one occasion in September 
2009 when he complained of patellofemoral pain while 
demonstrating flexion in his right knee.  The Board also notes 
that the September 2009 VA examiner stated that the Veteran's 
right knee was limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use.  

Despite the foregoing, the Board finds that an increased rating 
is not warranted based on the application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, supra, because any additional functional 
limitation due to pain is contemplated in the disability ratings 
currently assigned to his service-connected right knee 
disability.  Indeed, the separate 10 percent ratings assigned 
under DCs 5003 and 5257 contemplate the Veteran's painful, 
limited motion, and instability, and additional limitation of 
motion or functional impairment sufficient to warrant a higher 
rating is not shown.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, do not assist the Veteran in obtaining a higher 
disability rating.  

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See Hart, 
supra.  However, upon reviewing the longitudinal record in this 
case, the Board finds that the Veteran's right knee disability 
has not been more disabling than as rated in this decision at any 
time since he filed his increased rating claim in April 2006.  
Indeed, his complaints of pain, the objective evidence of record, 
and his functional impairment has been relatively consistent 
throughout the appeal period.

Based on the foregoing, the Board finds that the disability 
rating assigned in this decision adequately reflects the 
clinically established impairment experienced by the Veteran.  
The preponderance of the evidence is against the Veteran's claim 
for an increased rating for his right knee disability under DCs 
5019, 5260, and 5261.  However, the preponderance of the evidence 
supports a separate 10 percent rating under DC 5257, but no 
higher.  In making these determinations, all reasonable doubt has 
been resolved in favor of the Veteran.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

Right Shoulder

Entitlement to service connection for traumatic right shoulder 
pain, with rotator cuff tear, was established in December 2004, 
and the RO assigned a 30 percent disability rating pursuant to 
38 C.F.R. § 4.71a, DC 5201.  In granting the initial 30 percent 
rating, the RO noted that a December 2004 VA examination showed 
the Veteran was unable to lift his right arm above his head, as 
his flexion and abduction were limited to 50 and 30 degrees, 
respectively.  

The Veteran has asserted that his service-connected right 
shoulder disability warrants a disability rating higher than 10 
percent.  The Board will proceed to evaluate his disability under 
all potentially applicable diagnostic codes.  

Under DC 5201, a 20 percent rating is warranted where movement of 
the minor arm is limited at the shoulder level and midway between 
the side and shoulder level.  A 30 percent rating is warranted 
where movement of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Plate I, indicates that normal flexion 
and abduction of the shoulder is 180 degrees, with the shoulder 
level measured at 90 degrees, respectively, and normal internal 
and external rotation of the shoulder is 90 degrees.  

Review of the pertinent evidence of record reflects that the 
Veteran's service-connected right shoulder disability is 
manifested by limited, painful motion.  The evidence shows that 
the Veteran's range of motion varies significantly, as he has 
been shown to demonstrate flexion from no less than 50 degrees to 
180 degrees and abduction from no less than 15 degrees to 170 
degrees.  See VA examination reports dated June 2006, September 
2009, and March 2010; December 2009 VA outpatient treatment 
record; statements from Dr. M.M. dated March and November 2009.  
The evidence shows that the Veteran is normal neurologically but 
that his strength is limited.  See VA examination reports dated 
June 2006 and March 2010; December 2009 VA outpatient treatment 
record.  

In evaluating this claim, the Board notes that the Veteran's 
range of motion has decreased significantly throughout the 
pendency of this claim and appeal, as reflected in the wide range 
of range of motion values reflected in the record.  However, the 
Board finds that, while the evidence showing the Veteran's 
abduction is limited to 15 degrees is competent, this evidence is 
not considered credible because it is not consistent with the 
other evidence of record.  Indeed, while Dr. M.M. has provided 
evidence that shows the Veteran's abduction is limited to 15 
degrees, the other objective evidence of record reflects that his 
range of motion in abduction has decreased to approximately 45 
degrees and no less, and the Board notes that this evidence was 
generated not more than four months after Dr. M.M.'s last medical 
statement.  See Dr. M.M.'s November 2009 statement; March 2010 VA 
examination report; and December 2009 VA outpatient treatment 
record.  Therefore, the Board finds that the objective evidence 
provided by Dr. M.M. regarding the Veteran's range of motion in 
abduction is afforded no probative value, as it is grossly 
inconsistent with the other objective evidence of record.  

The evidence reflects that the Veteran is left-handed and, thus, 
his service-connected right shoulder disability affects his minor 
arm.  See September 2009 VA examination report; March 2007 VA 
outpatient treatment record.  

In this context, it appears that the RO incorrectly granted the 
initial 30 percent rating based upon the criteria used for the 
major arm under DC 5201.  See December 2004 Rating Decision.  
However, the Board will not disturb the disability rating 
currently assigned to the Veteran's service-connected right 
shoulder disability but will, instead, evaluate the Veteran's 
disability to determine if a higher rating is warranted.  

A higher disability rating is not warranted under DC 5201 because 
the highest possible disability rating available under that code 
for the minor arm is 30 percent.  There is no evidence that the 
Veteran's service-connected right shoulder disability is 
manifested by ankylosis of the scapulohumeral articulation, 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Therefore, higher disability ratings are not warranted 
under DCs 5200, 5202, and 5203.  

The Board has considered the Veteran's service-connected right 
shoulder disability under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful 
review of the available diagnostic codes and the medical evidence 
of record, the Board finds there are no other diagnostic codes 
that provide a basis to assign a disability rating higher than 
the 30 percent rating currently assigned.  

The Board has also considered the Veteran's service-connected 
right shoulder disability under the criteria of DeLuca, supra, as 
the Veteran has consistently complained of pain while 
demonstrating range of motion in his right shoulder.  However, 
the Board finds that the 30 percent rating currently assigned 
contemplates the Veteran's painful motion, as the rating was 
assigned based upon the criteria for a higher rating, which was 
not supported by the evidence of record.  In this regard, the 
Board notes that the current symptomatology reflected in the 
record does not warrant a disability rating higher than 20 
percent for limitation of motion under DC 5201 and, thus, any 
report of painful motion is contemplated in the 30 percent rating 
currently assigned.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, do not assist the Veteran in obtaining a higher 
disability rating.  

Finally, the Board has considered whether the Veteran is entitled 
to a "staged" rating for his service-connected disability.  See 
Hart, supra.  However, the Board finds that the Veteran's right 
shoulder disability has not been more disabling than as rated in 
this decision at any time since he filed his increased rating 
claim in April 2006.  



Left Foot

Entitlement to service connection left foot plantar fasciitis was 
established in December 2004, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, DC 5276.  In granting the initial zero percent 
rating, the RO noted that a December 2004 VA examination showed 
the Veteran had mild flat foot symptoms in his left foot, which 
were relieved by shoe supports.  

The Veteran has asserted that his service-connected left foot 
disability warrants a higher disability rating, as his pain has 
significantly increased.  

Under DC 5276, for acquired flatfoot, a noncompensable (zero 
percent) rating is warranted for mild symptoms that are relieved 
by built-up shoe or arch support and a 10 percent rating is 
warranted for moderate symptoms, whether unilateral or bilateral, 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet.  For severe disability manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
characteristic callosities, a 20 percent rating is warranted if 
unilateral and a 30 percent rating is warranted if bilateral.  
For pronounced disability manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, a 
30 percent rating is warranted if unilateral and a 50 percent 
rating is warranted if bilateral.  

Review of the pertinent evidence of record reflects that the 
Veteran's service-connected left foot disability is manifested by 
subjective complaints of occasional swelling and pain along the 
lateral side of his left foot.  At the June 2006 VA examination, 
the Veteran reported that he wears inserts, which helped his left 
foot pain, but at the September 2009 examination and February 
2009 hearing, he reported that the inserts no longer help, as his 
pain is getting worse.  The objective evidence shows that the 
Veteran has planovalgus flatfeet, with normal alignment, no 
deviation from the weight-bearing line, and no evidence of 
callouses or abnormalities.  While there was no evidence of pain 
on manipulation of the feet in June 2006, the Veteran complained 
of pain to slight palpation and touch of the left plantar surface 
at the September 2009 VA examination.  

Based on the foregoing, and after resolving all doubt in favor of 
the Veteran, the Board finds the evidence supports the grant of a 
10 percent disability rating under DC 5276, but no higher.  In 
making this determination, the Board notes that the Veteran has 
testified that the pain in his left foot has increased 
significantly and is no longer relieved by shoe inserts.  In 
addition, there is objective evidence of pain to palpation and 
touch to the left plantar surface.  Therefore, while there is no 
evidence of deviation of the weight-bearing line or inward bowing 
of the achillis, the Board finds that the competent lay and 
medical evidence of pain on use and manipulation of the left foot 
is sufficient to support a finding of moderate flat foot, which 
warrants a 10 percent rating under DC 5276.  A higher rating is 
not warranted because there is no competent evidence that more 
nearly approximates the level of disability contemplated by the 
criteria for severe or pronounced flatfeet, as there is no 
evidence of marked deformity due to pronation or abduction, 
accentuated pain or extreme tenderness of the plantar surface, 
characteristic callosities, or marked inward displacement and 
severe spasm of the tendo achillis.  

The Board has considered the Veteran's service-connected left 
foot disability under all other potentially applicable diagnostic 
codes; however, the evidence does not reflect that the Veteran 
has weak foot, claw foot, metatarsalgia, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, the Board finds that higher ratings 
are not warranted under DCs 5277 to 5283.  

In summary, and after resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the preponderance of the 
evidence supports the grant of a 10 percent disability rating for 
the Veteran's service-connected left foot disability.  See 
Gilbert, supra.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his increased rating claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The letter also informed the Veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 2005 to 2010.  Likewise, 
the Veteran submitted private medical records from 2004 to 2007 
and medical statements from his private physician, Dr. M.M. dated 
March and November 2009.  The Veteran was also afforded VA 
examinations in June 2006, September 2009, and March 2010, and he 
was given an opportunity to set forth his contentions at the 
hearing before the undersigned in February 2009.  Significantly, 
it appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of this appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected post traumatic arthritis of the right foot is 
denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected patellofemoral syndrome of the right knee is 
denied.  

A separate 10 percent disability rating based upon instability of 
the right knee is granted.  

Entitlement to a disability rating in excess of 30 percent for 
service-connected traumatic right shoulder pain, with rotator 
cuff tear, is denied.  

Entitlement to a 10 percent disability rating for service-
connected left foot plantar fasciitis is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


